Citation Nr: 0637493	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-41 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received with 
which to reopen a claim for entitlement to basic eligibility 
to Department of Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision by a VA Regional 
Office (RO).  The appellant filed a timely notice of 
disagreement in July 2004.  The RO issued a statement of the 
case in September 2004; and the appellant filed a substantive 
appeal (VA Form 9) in November 2004.  


FINDINGS OF FACT

1.  By decision in September 2003, the RO denied the 
appellant's claim for entitlement to VA benefits based upon 
qualifying service; the appellant failed to file a notice of 
disagreement.  

2.  Evidence received since the September 2003 decision does 
not, by itself or in conjunction with the evidence previously 
assembled, raise a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The September 2003 decision that denied entitlement to VA 
benefits based upon qualifying service is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

2.  Evidence received since the September 2003 decision 
denying entitlement to VA benefits based upon qualifying 
service is not new and material; accordingly, the claim is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions. 8 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a). After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in January and 
June 2004 VCAA letters, the September 2004 statement of the 
case, and the October 2004 supplemental statement of the case 
have collectively informed the appellant of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, the appellant was advised of the types of 
evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The VCAA requires additional notice when a claimant seeks to 
reopen a previously denied claim.  In Kent v. Nicholson, 20 
Vet. App. 1 (2006), it was held that VA must examine the 
basis for a denial of a previously disallowed claim and 
provide the veteran with notice of the evidence of service 
connection found lacking in the previous denial.  Here, the 
RO informed the veteran in January and June 2004 that new and 
material evidence was required to reopen his claim.  The RO 
advised the veteran that, to be considered new, the evidence 
must be submitted to VA for the first time and, to be 
considered material, the evidence must relate to the specific 
issue being appealed.  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation. All available pertinent records, in service, 
private, and VA, have been obtained.  No additional pertinent 
evidence has been identified by the appellant as relevant to 
the issue being adjudicated by this appeal. The Board finds 
that no further action is required by VA to assist the 
appellant with the claim.


Legal Criteria

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a statement of the case.  38 
C.F.R. § 19.26.  A substantive appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the statement of the case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  The appellant's 
application to reopen his claim was filed after August 29, 
2001 (it was filed in February 2004); consequently, the 
current version of § 3.156 applies.  38 C.F.R. § 3.156(a) 
(2006) provides as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis. Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.






Analysis

The Board notes that this claim was originally denied by the 
RO in November 1996. The appellant's attempts to reopen his 
claim were subsequently denied several times, most recently 
in September 2003. The appellant failed to file a notice of 
disagreement to the September 2003 decision. Consequently, 
the decision became final.

The RO originally denied the appellant's claim based on the 
fact that the appellant's name did not appear on the roster 
of recognized guerrilla in the records of the office.  The 
evidence on record at the time consisted of an affidavit from 
E.B.A. dated June 1950; affidavits from M.P.A., F.U., and 
P.A., dated April 1993; and medical records and certificates 
dated April 1993, June 1993, and September 1996.  

The records received since the September 2003 decision 
consist of  

1.	Medical Certificates and records dated March 1997, 
October 1997, November 1997, November 1998, April 2003, 
July 2003, and August 2003.
2.	Affidavits of R.A.T. (dated October 1998); and A.A.A. 
(dated April 1999).
3.	Certification from the Guimba Electrostatic Therapy 
Center dated October 1997.
4.	Certification of pension benefits from the Philippine 
Veterans Affairs Office dated August 2001.
5.	Certification from the Philippine Veterans Affairs 
Office, Disability Rating Bound Section (undated).
6.	Certification from the Veterans Federation of the 
Philippines (undated).
7.	List of the 103rd Guerilla Squadron.
8.	List of veterans certified by Philippine Veterans 
Affairs Office (PVAO) as entitled to shares of the 
Philippine Veterans bank.  
9.	Photocopies of Disability Pension checks from the 
Philippine Veterans Affairs Office.

The Board notes that the term "veteran" means a person who 
served in the active military, naval, or air service and who 
was discharged or released there from under conditions other 
than dishonorable.  38 C.F.R. § 3.1(d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a Department of Defense (DD) Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate United States service department under the 
following conditions: (1) The evidence is a document issued 
by the United States service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate. 38 
C.F.R. § 3.203(a).

The Board notes that none of the new evidence submitted by 
the appellant meets these qualifications; the new evidence is 
not material inasmuch as it does not raise a reasonable 
possibility of substantiating the claim.	

Moreover, the Board notes that U.S. Army Reserve Personnel 
Center (ARPERCEN) certified in December 1996 that the 
appellant has no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  In October 
2000, the National Personnel Records Center (NPRC) also 
certified that the appellant has no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  

The Board finds that there is no verification from an 
appropriate service department demonstrating that the 
appellant served as a member of the Philippine Commonwealth 
Army, including as a recognized guerrilla in service of the 
United States of America.

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Furthermore, "service department findings are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces." Duro v. Derwinski, supra.  In cases for 
VA benefits where requisite veteran status is at issue, the 
relevant question is whether there is qualifying service 
under title 38 of the United States Code and the regulations 
promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997).  Where service department 
certification is required, see 38 C.F.R. § 3.203(c), the 
service department's decision on such matters is conclusive 
and binding upon VA.

In short, under 38 C.F.R. §§ 3.41 and 3.203, Philippine 
veterans are not eligible for veterans' benefits unless a 
United States service department documents or certifies their 
service.  See Duro, supra; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).  The RO attempted to verify the 
appellant's service as reported by the appellant without 
success.  The Board finds no evidence of record which would 
warrant recertification in this case.

In conclusion, the Board finds that the new evidence 
submitted by the appellant does not constitute new and 
material evidence.  Therefore, the appellant's application to 
reopen his claim of entitlement to VA benefits must be 
denied.


ORDER

The application to reopen the appellant's claim is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


